ORDER

PER CURIAM.
Defendant Daniel Slavin appeals from the judgment entered after a jury convicted him of attempted manufacturing of methamphetamine in violation of section 195.211, RSMo 1994. The trial court found Defendant to be a prior and persistent offender and a persistent drug offender and sentenced him to 25 years of imprisonment.
We have reviewed the briefs of the parties and the record on appeal and we conclude the evidence was sufficient from which the jury could have reasonably found Defendant guilty. State v. Grim, 854 S.W.2d 403, 405 (Mo. banc 1993), quoting State v. Dulany, 781 S.W.2d 52, 55 (Mo. banc 1989). Further, we find no error of law. An extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).